DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 36-38, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuji et al ( US 2014/0183127)(hereinafter Nakatsuji).
Regarding claim 1, Nakatsutji discloses a  composite semipermeable membrane}. comprising a porous cellulose layer including at least one polymer of cellulose-ester repeating groups (paragraphs [0010], [0026], porous support material support membrane is disclosed as acetic acid cellulose}; a polyamide thin film layer bonded to the porous cellulose layer (paragraph [0031]), the separation functional  layer contains polyamide as a major component and the polyamide separation functional layer is formed on  the porous support membrane, and a fabric support layer that supports the porous cellulose layer and the polyamide thin film layer (paragraph [0023]),  as the substrate, 2 filament non-woven fabric or staple fiber non-woven fabric can be preferably used, and the porous cellulose layer has a pore size of about 30 nm to about 506 nm, and exposed surface of the porous cellulose layer; the first layer has a fine pores of size 0.1 um or more to 1 um or less (paragraphs [0023], [0039]). The membranes covalently bonded to the support, buy the formation of amide bonds in the formation of the polyamide layer (paragraphs [0028], [0040]).  The method of forming the membrane by reacting a polyamine aqueous 

Regarding claim 2, Nakatsuji further discloses wherein the porous cellulose layer has a pore size of about 30 nm to about 2 um at an interface between the cellulose layer and the fabric support layer(paragraph [(0039]), the first layer has a fine pores of size 0.1 um or more to 1 um or less.

Regarding claim 3, Nakatsuji further discloses wherein the cellulose-ester repeating groups include cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group (paragraph [0028), e.g. acetic acid cellulose.

Regarding claim 5, Nakatsuji further discloses  at least one carboxylic acid having one carboxylic acid functional group is selected from the group consisting of acetic acid, propionic acid, butyric acid, pentancic acid, hexanaic acid, heptangic acid, octanvic acid, nonanvic acid, and decancic acid (paragraph [0028]), preferred examples are acetic acid cellulose).

Regarding claim 10, Nakatsuji further discloses wherein the polyamide thin film layer has a thickness of about 10 nm to about 300 nm (para {0037}, membrane thickness of the polyamide layer is more than 2 nm and table 1 and paragraph [0038]); and further discloses the membrane having an S value of about 100 to 400 um (paragraph [0079], substrate with a thickness of 200 um, and paragraphs [0038], [).

Regarding claim 36, Nakatsuji disclose a membrane module, comprising: a tube; and a membrane sheet spirally wound around the tube, a spiral composite semipermeable membrane element in which the 
Regarding claim 37 is cover by the discussion of claim 2 above (paragraph [0039]).
Regarding claim 38,  Nakatsuji further discloses wherein the cellulose-ester repeating groups include cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group (paragraph [0028], e.g. preferred examples are acetic acid cellulose).  This reference further discloses  wherein the at least one carboxylic acid having one carboxylic acid functional group is selected from the group consisting of acetic acid, propionic acid, butyric acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, and decanvic acid (paragraph [0028], preferred axamples are acetic acid cellulose).
Limitations of claim 44 are discussed above with reference to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 6-9, 14-15, 17, 22, 24-29, 31, 35, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al (hereinafter Nakatsuji) as applied to clim 1 and dependent claims above, and alternatively in view of Miller  (US 9,517,438).  Nakatsuji does not specifically disclose the cellulose ester having at least one carboxylic acid having at least two carboxylic acid groups as claimed in claim 4; however, does disclose the use of acid groups to derivatize cellulose (paragraph [0028]), such as,  acetic acid cellulose. It would have been obvious to a person having ordinary skill in the art to know that this can be extended to at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups through routine experimentation depending on final characteristics desired.  
Regarding claim 6, Nakatsuji does not disclose wherein the a least one carboxylic acid having at least two carboxylic acid functional groups is selected from the group consisting of propanedioic acid, butanediol acid, pentanedisic acid, hexanedioic acid, heptaneciaic acid, octanedicic acid, nonanediols acid, decanedioic acid, (E-butanadicic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid. However, it would have been obvious to a person having ordinary skill in the art to know that the derivatized cellulose disclosed by Nakatsuji (paragraph [0028], preferred examples are acetic acid cellulose); can include a two carboxylic acid functional groups through routine experimentation.
Regarding claim 7, Nakatsuji further discloses wherein the at least one carboxylic acid having at least two carboxylic acid functional groups includes 3 plurality of the esters that are positioned at an interface between the porous cellulose layer and the polyamide thin film layer (paragraph [0010]), e.g. polyamide separation functional layer is formed on a porous support membrane comprising a substrate and a porous support, and formed by the polycondensation process on the support as discussed above.

Regarding claim 8,  Nakatsuji does not disclose wherein the cellulose-aster repeating groups include 4 plurality of malate esters. However, it would have been obvious to a person having ordinary skill in the art to know that the derivative disclosed by Nakatsuji  (paragraph [0028]), e.g. acetic acid cellulose, can also include maleate esters through routine experimentation.

Regarding claims 9 and 14, the method of making the membrane by interfacial polymerization is discussed above with respect to claim 1. Nakatsuji does not specifically disclose contacting the porous cellulose support with a first solution including an acid/amine cross-linker;  however,  this reference teaches carboxylic acid active in the cellulose support, as discussed above.  Miller teaches the use of acid/amine crosslinker, such as dicyclohexylcarbodiimida, on cellulose membrane support, to activate carboxy groups thereon, and facilitate its reaction with amino groups (column 21, example 1).  Therefore, it would have been obvious to one skilled in the art at the time this invention was made, to treat the cellulose support membrane to increase the number of carboxylic acid groups in the membrane and increase the bonding of the amine to the support in the membrane formation process.  The skilled artisan at the time this invention was made would have reasonable expectation for providing a membrane with an increase bonding or crosslinking to the polyamide formed layer.
Regarding claim 15, Nakatsuji further discloses wherein the cellulose-ester repeating groups include cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group (paragraph [0028];  preferred examples are acetic acid cellulose). Nakatsuji not further discloses wherein at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups, however does disclose the use of acid groups to derivatize cellulose.  It would have been obvious to a person having ordinary skill in the art to know that this can be extended to at least one ester of at least one carboxylic acid 
The limitations of claim 17 is cover by the discussion above, and the method of making the membrane as in claim 9; e.g. interfacial polymerization on the cellulose membrane. This reference further Nakatsuji further discloses wherein the first solution includes an organic solvent (paragraph [0040], organic solvent), and discloses wherein the multifunctional amine includes a primary amine (paragraph [0033], primary amino groups); this reference further discloses wherein the multifunctional amine includes phenylenadiamine (paragraph [0033], phenylenediamine), and the aqueous solution forming the amine solution (paragraph [0040]).
Regarding claim 22, this reference discloses the acyl halide including 1.3,5-trimesoyl chloride (paragraph [0034], trimesoyl chloride).
Regarding claim 24, the water removal appears to be inherent of the reaction with the acid/amine to activate the carboxylic acid groups. It has been obvious to a person having ordinary skill in the art to know that removal of water can be efficacious the as a cross linker through
routine experimentation.
Claims 25 and 26 are cover by the discussion of the reaction of the crosslinker with th ecellulose-ester support, e.g. formation of carboxy groups on the support that react with the amine.
Limitations of claim 27 are discussed above.
Claim 28 is also covered by the limitations of the combination of claims discussed above, e.g. the interfacial polymerization, the use of acid/amine, and the formation of covalent bonds.
Regarding claims 29, 31, 35, are further combination of limitations previously discussed above.
Regarding claim 42,  Nakatsuji does not disclose wherein the cellulose-aster repeating groups include a plurality of malate esters. However, it would have been obvious to a person having ordinary skill in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References cited show that the process of making a polyamide membrane by interfacial polymerization on a cellulose ester, cellulose acetate, cellulose triacetate, etc. is conventional in the art.  The reaction between the support and polyamide layer formed and the covalent bonds formed are also discussed, as evidenced in Cadotte 4,277,344. Article to Alsvik etal. (cited by applicant further evidences the formationof covalent bonds betweenthe polyaide layer and cellulose triacetate support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANA M FORTUNA/Primary Examiner, Art Unit 1779